FILED
                                FOR PUBLICATION                                     JUL 18 2014

                                                                               MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                              U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSEPH RUDOLPH WOOD, III,                           No. 08-99003

               Petitioner - Appellant,              D.C. No. 4:98-CV-00053-JMR
                                                    District of Arizona,
   v.                                               Tucson

CHARLES L. RYAN, interim Director,
Arizona Department of Corrections,                  ORDER

               Respondent - Appellee.


Before: WARDLAW, Circuit Judge.

        Petitioner has filed a Petition for Writ of Habeas Corpus and Motion for Stay

of Execution. Because the three-judge panel consisting of Judges Thomas, Gould,

and Bybee has jurisdiction over Appeal No. 08-99003 and petitioner’s execution is

not “imminent,” the Petition for Writ of Habeas Corpus and Motion for Stay of

Execution is referred to the Clerk for determination by the three-judge panel. See

Cir. R. 22-2(c) (“Once a case is assigned to a death penalty panel, the panel will

handle all matters pertaining to the case . . . .”); Cir. R. 22-4(e) (“In all capital cases

where petitioner seeks a stay of execution, the Clerk shall refer any motion for a
stay of execution to the death penalty panel.”).

      IT IS SO ORDERED.




                                          2